UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIE SYLVESTER HAWKINS, a/k/a Jaime Sylvester Hawkins,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:00-cr-00565-AW-1)


Submitted:   May 19, 2011                     Decided:   June 2, 2011


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamie Sylvester Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamie Sylvester Hawkins appeals the district court’s

order denying his motion filed pursuant to 18 U.S.C. § 3582(c)

(2006).      We have reviewed the record and find no reversible

error because, as a career offender, Hawkins’ offense level was

determined    based   on   his   status    as   a   career   offender,      U.S.

Sentencing Guidelines Manual § 4B1.1, rather than on relevant

conduct under USSG § 2D1.1(c). Amendment 706 of the Guidelines

did not impact § 4B1.1.          Accordingly, we affirm.           We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2